     Case 2:20-cv-00304-RFB-NJK Document 22 Filed 09/14/20 Page 1 of 2




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
 4    Las Vegas, Nevada 89104
      Tel: (702) 805-8340
 5    Fax: (702) 920-8112
      Attorneys for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
       Salvador Libutan, an Individual,
 9                                                     CASE NO.: 2:20-cv-00304-RFB-NJK
                            Plaintiff,
10
11     vs.                                             STIPULATION AND ORDER
                                                       EXTENDING TIME FOR PLAINTIFF
12     MGM Grand, a Corporation, DOES 1-50,            TO RESPOND TO DEFENDANT’S
       inclusive and ROE CORPORATIONS 1-50,            PARTIAL MOTION TO DISMISS (ECF
13
       inclusive,                                      NO. 8)
14
                            Defendant.                 (FIRST REQUEST)
15
16           The Parties, by and through their counsel of record, hereby stipulate and agree to the
17    following:

18           1. On March 10, 2020, Defendant filed its Motion to Dismiss (ECF No. 8).

19
             2. Since the filing of that Partial Motion to Dismiss, this case remained stayed as a
20
                   result of the COVID 19 Pandemic and Defendant’s business closure. Such stay
21
                   lifted on August 30, 2020. ECF No. 16.
22
23           3. Per the lifting of the stay, Plaintiff’s Response in Opposition to Defendant’s Partial
24                 Motion to Dismiss is due on September 14, 2020.
25
26           4. The Parties agree to a seven (7) day extension of time for Plaintiff to file and serve

27                 his Response in Opposition to Defendant’s Partial Motion to Dismiss, meaning such
                   Response in Opposition will be filed on or before September 21, 2020.
28
                                                Page 1 of 2
     Case 2:20-cv-00304-RFB-NJK Document 22 Filed 09/14/20 Page 2 of 2




 1          5. This is Plaintiff’s first request for an extension of time to respond to Defendant’s
 2              Motion to Dismiss and is not made for the purpose of delay. Due to the complex

 3              nature of the claims asserted in this case and the legal arguments raised in
                Defendant’s Motion, Plaintiff and his counsel require additional time to adequately
 4
                respond to the legal arguments set forth in the Motion. Thus, this request for an
 5
                extension is made in good faith.
 6
 7
      Dated: September 11, 2020.                     Dated: September 11, 2020
 8
       HKM EMPLOYMENT                              MGM GRAND HOTEL, LLC
 9
       ATTORNEYS LLP
10     By: /s/ Jenny L. Foley                       By: /s/ Kelly R. Kichline
       JENNY L. FOLEY (Bar No. 9017)               KELLY R. KICHLINE (Bar. No. 10642)
11     1785 East Sahara, Suite 300                 6385 S. Rainbow Blvd. Suite. 500
       Las Vegas, Nevada 89104                     Las Vegas, NV 89118
12     Telephone: (702) 625-3893                   Telephone: (702) 692-5651
       Facsimile: (702) 625-3895                   Facsimile: (702) 669-4501
13
       Email: jfoley@hkm.com                       Email: kkichline@mgmresorts.com
14     Attorney for Plaintiff                      Attorney for Defendant

15
                                               IT IS SO ORDERED:
16
17
18
                                               ________________________________
19                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
20
                                               DATED this 13th day of September, 2020.
21                                              IT IS SO ORDERED:
22                                                  _______________________________________
23                                                  UNITED STATES DISTRICT COURT JUDGE

24                                                  ____________________
                                                    DATE
25
26
27
28
                                              Page 2 of 2
